DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 4, 11-14, 16 and 19, the cancellation of claim 21, and the addition of new claim 23, have been accepted.

Allowable Subject Matter

Claims 1-6, 8-16, 18-20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the amendments and remakes, filed 2/5/2021, the previously relied upon prior art to Tohgi et al. (6,211,451) and that which would have been obvious to one of ordinary skill in the art, no longer teach or suggest the claimed invention.
In the Final Office Action, mailed 11/12/2020, claim 21 was objected to as being dependent upon a rejected base claim, but deemed allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims. 
In response, the Applicant has amended independent claim 1 to include the allowable subject matter of claim 21, and a portion of intervening claim 4. 
Independent claim 11 has been amended in a similar manner.
Tohgi et al. teaches a system which adjusts a musical score based upon a performer’s level. Tohgi et al. does not however teach a plurality of sensors including a light emitting element and light detecting element as claimed.
The US patent application publication to Sasaki (US 2008/0229908) teaches a plurality of keys having an array of sensors; the sensors comprising a light emitting element, a light detecting element, and an optical modulator (i.e. plate), such that a processor can detect correct/incorrect key actuations by the performer (see paragraph [0054]). The transparency of the plate of Sasaki however is varied from an upper to lower end, and not non-transparent. Although this would have been an obvious matter of design choice, neither Sasaki nor Tohgi et al. provide any indication or suggestion that the system of Sasaki could be used to provide information regarding the level or proficiency of the performer to adjust or modify a musical score accordingly, or that a sensor array as disclosed by Sasaki could be implemented into the system of Tohgi et al. Therefore, combining these references would not have been obvious to one of ordinary skill in the art.
The US patent application publication to Lee et al. (US 2011/0003638) (see paragraphs [0089], [0153] and [0155]) teaches making adjustments based a user level, and Japanese publication to Oshima (JP 2007/241026) teaches producing a musical score based upon an estimated performance level. However, neither of these references teach nor suggest modifying a musical score based upon a detected user level, provided by the use of light emitting/detecting sensors as claimed. 
No prior art cold be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1 and 11, and their dependent claims 2-6, 8-10, 12-16, 18-20, 22 and 23 have been deemed allowable for the reasons cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/12/2021